' NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2009-3283
r=zoocER L. _ror\rEs,
Petitioner,
V.
|VlERlT SYSTElVlS PROTECTlON BOARD,
Respondent.
Petition for review of the |Vlerit Systems Protection Board in
PH0752020381-C-3.
ON MOTlON
Before lV|lCHEL, ChiefJudge, SCHALL and LlNN, Circuit Judges.
PER CUR|A|Vl.
0 R D E R
Rodger L. Jones responds to the courts order directing him to respond and
inform the court on what date he received a copy of the Board’s final decision in leg
v_jDepartment of Health and Humant,Servs., No. PH-0752-02-0381-C-3.
On April 22, 2009, the ll/lerit Systems Protection Board issued a final decision in
Jones v. Departyrnenty of _Health and Human Senrs.t, No. PH-0752-O2~0381-C-3,
specifying that its decision was final and that any petition for review must be received by
this court within 60 calendar days of receipt of the Board’s decision in his submission,
Jones states that he received the Board’s decision on April 27, 2009. The court
received Jones’ petition for review 70 days later, on July 6, 2009.

' A petition for review of a Board decision must be filed within 60 days of receipt of
the decision § 5 U.S.C. § 7703(b)(1). The 60-day filing period is "statutory,
mandatory [and] jurisdictional." Monzo v_Dept. ofTrans_rL , 735 F.2d 1335, 1336 (Fed.
Cif- i934); S§€_13|§Q Ol`,€L\f-,tD¢P@!1CfJQDL9fI|Jf3uATU1¥. 495 F-3d 1349. 1360 (F€‘d- Cir-
2005) ("[c]omp|iance with the filing deadline of 5 U.S.C. § 7703(b)(‘l) is a prerequisite to
our exercise of jurisdiction").
Jones states that he faxed and mailed his petition to the court on June 25, 2009,
However, a petition for review may not be filed by facsimile. §_e_e_ Fed. Qir. R. 25(b) ("No
document other than a rnoti0n, response to a motion, reply to a response, or letter may
be filed or served by facsimile transmission”). Further, documents other than briefs and
appendices are not timely filed unless received by the clerk "within the time fixed for
fiiing." §_g_e_ Fed. R. App. P. 26(a)(2)(A). Thus, Jones’ petition was not filed until it was
received by the clerk on July 6, 2009. Because Jones’ petition for review was received
by this court ten days |ate, this court must dismiss Jones’ petition as untime|y.
Accordingly,
lT lS ORDERED THAT:
Jones’ motion for reconsideration of the clerk’s rejection of his petition for review
is denied. The petition for review is dismissed
FOR THE COURT
DEC 1 8 2009
_  lsi Jan Horbaly it 1
Date Jan Horbaiy
Clerk
cci Rodger L. Jones U-Sig§_lURrlr4!)lF`EPPEA;_3 ¢:0R
Sara B. Rearden, Esq. FEDERA" C'RCU'T
DEC i 8 2909
Jhl’tHURBAl_¥
2 CLERK _
s17
2009-3283